UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMES RAY,

                           Plaintiff,
                                                     18 Civ. 11211 (KPF)
                    -v.-

BALESTRIERE FARIELLO LLP,                          OPINION AND ORDER
JOHN G. BALESTRIERE, and
JOHN DOES 1-5,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Ames Ray (“Ray”) brings this suit against his former attorney,

John G. Balestriere (“Balestriere”), the law firm Balestriere Fariello LLP

(“Balestriere Fariello”), and five unnamed attorneys at Balestriere Fariello,

alleging causes of action for breach of fiduciary duty, violations of New York

Judiciary Law § 487, and conversion. In broad summary, Ray alleges that

Defendants, who represented him in filing a fraudulent conveyance action in

New York state court, failed to advise him of a conflict of interest that existed

when the state court announced that it would hold a hearing to impose

sanctions on both Ray and Defendants, and then pursued their own interests

despite purporting to represent him. Defendants Balestriere and Balestriere

Fariello have moved to dismiss the operative complaint. For the reasons set

forth in the remainder of this Opinion, Defendants’ motion to dismiss is denied.
                                      BACKGROUND 1

A.    Factual Background

      In 1998, Ray commenced an action against his ex-wife Christina Ray

(“Ms. Ray”) in New York State Supreme Court, New York County, for breaching

a series of promissory notes and contracts. (Compl. ¶ 17; see also Ray v. Ray,

Index No. 604381/1998 (Sup. Ct. N.Y. Cty., Hon. C.E. Ramos) (the “1998

Action”)). The 1998 Action spawned several further lawsuits, including three

fraudulent conveyance actions, one of which gave rise to the instant litigation.

      In 2010, while the 1988 Action was ongoing, Ray, represented by

Defendants, filed his first fraudulent conveyance lawsuit against Ms. Ray (the

“First Fraudulent Conveyance Action”); in it, he alleged that Ms. Ray had

encumbered her Manhattan co-op with a mortgage of nearly $500,000, in

violation of New York Debtor and Creditor Law (“NYDCL”) §§ 273-a and 276.

(Compl. ¶ 18). On July 14, 2011, Justice Ramos dismissed the First

Fraudulent Conveyance Action at the pleading stage. (Id. at ¶ 19). The

Appellate Division, First Department, affirmed that order on July 13, 2013.

See Ray v. Ray, 970 N.Y.S.2d 9 (1st Dep’t 2013). In affirming the dismissal,

the First Department held that (i) the NYDCL § 273-a claim failed because

there was no judgment or stay against Ms. Ray when she refinanced her



1     This opinion draws on facts alleged in the Amended Complaint, which is the operative
      pleading in this case and is referred to in this Opinion as the “Complaint.” (“Compl.”
      (Dkt. #24)).
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      opening brief as “Def. Br.” (Dkt. #30); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #35);
      and Defendants’ reply brief as “Def. Reply” (Dkt. #36).

                                                2
mortgage and transferred the proceeds to her former counsel, and (ii) the

NYDCL § 276 claim failed because it was not pleaded with sufficient

particularity. Id. at 12.

      Following the dismissal of the First Fraudulent Conveyance Action in

July 2013, Ray conferred with Defendants about the prospect of bringing

another fraudulent conveyance lawsuit against Ms. Ray and Guarnerius

Management, LLC (“Guarnerius”), a related corporate entity. (Compl. ¶ 20).

Ray was prompted to consider bringing a second action after he learned that

Ms. Ray had transferred hundreds of thousands of dollars from her mortgage

proceeds to Guarnerius. (Id.). In deciding whether to bring the second

fraudulent conveyance lawsuit, Ray and Defendants believed that, if Ray were

to file again in New York County, Justice Ramos would dismiss the action and

impose sanctions on both Ray and Defendants. (Id. at ¶ 21). In that regard,

Balestriere wrote to Ray on October 8, 2013:

             Following up further here, I simply want to state what
             you already know: [Ms. Ray] will file a motion for
             sanctions (either of her own volition, or upon invitation
             by Judge Ramos). We must be ready to address both a
             motion to dismiss and a motion for sanctions, and be
             ready to appeal an order both granting the motion to
             dismiss and for sanctions. You know this, but I just
             want to be perfectly clear: our view is that the claim is
             of merit, but, as you know, very, very tough. I expect
             Judge Ramos to issue a sanctions award against you
             and our firm, so we must be ready for that.

(Id. at ¶ 21 (emphasis added)). At no time in considering whether to file a

second fraudulent conveyance action against Ms. Ray and Guarnerius did

Defendants apprise Ray of a potential conflict of interest that could exist if

                                         3
Justice Ramos were to determine to apportion sanctions between them. (Id. at

¶ 22).

         On April 23, 2014, Ray, again represented by Defendants, filed suit

against Ms. Ray and Guarnerius for fraudulent conveyances she made upon

encumbering her Manhattan co-op (the “Second Fraudulent Conveyance

Action”), asserting three causes of action under NYDCL §§ 273, 276, and 276-

a. (Compl. ¶ 23). On November 12, 2014, Justice Ramos held a hearing at

which he announced his intention to dismiss Ray’s first and second causes of

action under NYDCL § 273 and § 276, based on res judicata and collateral

estoppel, and to dismiss all three causes of action for failure to state a claim.

(Id. at ¶ 24). Justice Ramos also announced his intention to impose sanctions

on Ray and Defendants. (Id. at ¶¶ 24-26).

         Two days after the hearing, Balestriere advised Ray:

               As discussed, we are prepared to handle whatever we
               must going forward. Without sounding presumptuous
               at all, and acknowledging that any further steps in the
               litigation shall take time and money and potentially
               cause stress, I am extremely confident that Judge
               Ramos was dead wrong in granting the sanctions
               motions and nearly as wrong when he granted the
               motion to dismiss.

(Compl. ¶ 26). Defendants again failed to notify Ray of any conflict of interest.

(Id.). However, Balestriere did raise the prospect of his firm, Balestriere

Fariello, retaining their own counsel to represent them at the sanctions

hearing:

               As also discussed, our firm shall very likely need to hire
               an attorney to represent our firm in any sanctions
               proceedings or litigation. I am not sure exactly how that
                                           4
            should work, and we will discuss before we formally
            engage anyone. However, I expect that such counsel
            would formally represent the firm and make arguments
            on behalf of the firm while we work very closely with
            such lawyer both to fend off any sanctions against you
            and to assist the lawyer as he needs (since my view is
            that your interests and that of the firm are completely
            aligned).

(Id. at ¶ 27 (emphasis added)). Defendants did not advise Ray to retain

additional counsel for the handling of the sanctions issue. (Id. at ¶ 28).

      On September 15, 2015, Justice Ramos issued an order memorializing

his dismissal of the Second Fraudulent Conveyance Action and stating that the

court would schedule a hearing to determine: (i) whether sanctions would be

paid; (ii) to what extent sanctions would be paid; and (iii) by whom sanctions

would be paid. Ray v. Ray, Index No. 153945/2014, Dkt. #48 (Sup. Ct. N.Y.

Cty. Sept. 17, 2015).

      Around the time that Ray decided to file the Second Fraudulent

Conveyance Action, he also contemplated filing a lawsuit, pursuant to New

York Judiciary Law (“JL”) § 487, against Ms. Ray’s counsel for purportedly

deceitful and defamatory comments counsel made about Ray while

representing Ms. Ray in the 1998 Action. (Compl. ¶ 29). The lawyers against

whom Ray contemplated bringing the JL § 487 action were the same lawyers

representing Ms. Ray in the Second Fraudulent Conveyance Action, and

therefore, the same lawyers pursuing the sanctions against Ray and

Defendants. (See id.). The statute of limitations on a JL § 487 claim would run

out at the end of 2015, meaning that Ray would have to file such lawsuit before



                                        5
the sanctions hearing, which was scheduled for December 8, 2015. (Id.). 2

Defendants had known of Ray’s intentions to file the JL § 487 action since May

2014, and briefly considered representing him in that lawsuit. (Id. at ¶ 30).

However, as the sanctions hearing grew near, Defendants began settlement

negotiations with Ms. Ray’s counsel over the amount of sanctions they and

Plaintiff would pay to Ms. Ray. (Id. at ¶¶ 30-31). Recognizing that a new

lawsuit against Ms. Ray’s lawyers might thwart their efforts to settle the

sanctions issue, Defendants began pressuring Ray not to file the JL § 487 suit.

(Id.).

         Defendants ratcheted up the pressure as the sanctions hearing date grew

closer. On December 7, 2015, a few weeks before the sanctions hearing,

Defendants threatened to withdraw as Ray’s counsel if he went ahead and filed

the JL § 487 suit. (Compl. ¶ 31). Balestriere also told Ray that if Defendants

withdrew, there would be a risk that Justice Ramos would declare the attorney-

client privilege to have been waived and order his firm to turn over all

communications with Plaintiff. (Id.). At this time, Ray ceased affirmatively

communicating with Defendants about litigation strategy, fearing that any

such communication would be turned over to opposing counsel. (Id. at ¶ 35).

         On December 8, 2015, Balestriere reiterated his threats to the lawyer

Ray had hired to represent him on the contemplated JL § 487 action, Frank

Raimond. (Compl. ¶ 32). Balestriere wrote to Raimond:




2        The sanctions hearing was later adjourned to January 11-12, 2016. (Compl. ¶ 25 n.3).

                                               6
                 I realize you may not know that after discussions with
                 counsel we unfortunately believe that we will have to
                 move to withdraw if the 487 claim is filed prior to
                 resolution of the sanctions issue. That is because of the
                 potential irreconcilable conflict raised and the
                 possibility that the sanctions hearing will result in our
                 firm being forced to turn over reams of attorney-client
                 privileged communications. It will be devastating to
                 Ames, as I told him and wrote him yesterday.

(Id. at ¶ 32). On December 18, 2015, Balestriere, in an email to Raimond,

continued to implore Ray not to file the contemplated JL § 487 action:

                 [I]f you file now while we are negotiating the sanctions
                 settlement I have every confidence that [Ms. Ray’s
                 counsel] will newly seek sanctions against Ames and us
                 for bad faith negotiations. We will then be forced to
                 withdraw and disclose that you ignored my advice and
                 acted against Ames’s and our firm’s interests. If you file
                 the complaint I reserve all rights for you to be liable for
                 any costs, including but not limited to, legal fees which
                 our firm shall incur in defending ourselves from a
                 sanctions motion brought upon by your acting against
                 Ames’s interests. Moreover, I expect our exchanges on
                 this settlement and our emails to you will be
                 discoverable.

(Id. at ¶ 33).

       The settlement negotiations with Ms. Ray’s counsel ultimately collapsed

after Defendants, against Ray’s wishes, offered to settle for $16,000. (Compl.

¶ 34). On December 28, 2015, Ray wrote to Balestriere stating that he had not

yet found an attorney to represent him at the sanctions hearing. (Id. at ¶ 38).

Balestriere responded that Defendants would represent Ray, despite his

repeated threats to withdraw as Ray’s counsel. (Id.). Ray rejected Balestriere’s

offer in writing on January 6, 2016:

                 You last month have told me that I need [to find] an
                 attorney to represent me on my fraudulent conveyance
                                             7
              lawsuit, that your legal interests are antagonistic to
              mine, that your emails may go to defendant [Ms. Ray],
              and that you will quit me under the circumstances. As
              you know, I have spent weeks scrambling to get an
              attorney to represent me on my fraudulent conveyance
              lawsuit. I have understood that you have relieved
              yourself as my counsel.

(Id. at ¶ 39). Later that day, Ray notified Balestriere that he had hired

Raimond to represent him at the sanctions hearing. (Id. at ¶¶ 37, 39). Hiring

Raimond only a few days before the sanctions hearing cost Ray thousands of

additional dollars in legal fees. (Id. at ¶ 37).

      During the sanctions hearing, Justice Ramos found Ray and Balestriere

Fariello to be jointly and severally liable for Ms. Ray’s attorneys’ fees of

$33,900.53 and costs of $1,254. (Compl. ¶ 41). Justice Ramos did not order

Defendants to turn over any confidential or privileged communications with

Ray. (Id.).

      Both Ray and Balestriere Fariello filed notices of appeal from Justice

Ramos’s sanctions order. (Compl. ¶ 42). To aid in pursuing his appeal, Ray

requested his litigation file from Defendants, which file dated back to 2010.

(Id. at ¶ 44). Despite his repeated requests, Defendants refused to provide Ray

with his litigation file. (Id.). To the contrary, Defendants expressly conditioned

the return of the file on Ray paying outstanding invoices for work done after the

legal relationship between Ray and Defendants ceased. (Id. at ¶ 45). In March

2016, Defendants informed Raimond that they would not work with Ray on

proposed revisions to Justice Ramos’s sanctions order if Ray did not promptly

pay his outstanding invoices, and further intimated that if Ray failed to do so,

                                          8
Defendants would retaliate by enlisting Ms. Ray’s counsel to submit joint

proposed revisions that would shift the predominance of culpability for the

sanctions onto Ray. (Id.).

      In April 2016, Balestriere Fariello withdrew its appeal of Justice Ramos’s

sanctions order and settled with Ms. Ray for $20,000. (Compl. ¶ 42). On

February 18, 2018, the First Department vacated Justice Ramos’s sanctions

order, and overturned Justice Ramos’s dismissal of Ray’s first and second

causes of action under NYDCL § 273 and § 276 on the grounds of res judicata

and collateral estoppel, finding that the First Fraudulent Conveyance Action

had been dismissed “not on the merits but due to pleading defects.” Ray v.

Ray, 68 N.Y.S.3d 724, 725 (1st Dep’t 2018). Nevertheless, the First

Department affirmed the lower court’s dismissal of all three causes of action for

failure to state a claim, pursuant to CPLR 3211(a)(7). Id.

      On August 6, 2018, Ray filed a third fraudulent conveyance lawsuit

against Ms. Ray and various corporate entities in this District. See Ray v. Ray,

No. 18 Civ. 7035 (GBD), 2019 WL 1649981 (S.D.N.Y. Mar. 28, 2019). That

case was dismissed for failure to state a claim on March 28, 2019. See id. Ray

appealed that decision to the Second Circuit, where it remains pending. See

Ray v. Ray, No. 19-1124 (2d Cir. 2019).

B.    Procedural Background

      Ray filed his initial complaint in this action on December 3, 2018. (Dkt.

#1). The parties appeared before the Court for an initial pretrial conference on

March 13, 2019. (Dkt. #27 (transcript of hearing)). On April 1, 2019, Ray filed


                                       9
an amended complaint (the “Complaint”), alleging claims for breach of fiduciary

duty, violations of JL § 487, and conversion. (Dkt. #24). Defendants

subsequently filed a motion to dismiss the Complaint, as well as a supporting

affidavit on May 1, 2019. (Dkt. #29, 30, 31). Ray filed a brief in opposition to

the motion to dismiss on May 29, 2019. (Dkt. #35). Defendants filed their

reply brief on June 12, 2019. (Dkt. #36).

                                    DISCUSSION

A.    Motions to Dismiss Under Rule 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).


                                          10
B.    Analysis

      1.    The Court Will Not Consider Defendants’ Declaration and
            Exhibits

      As a threshold matter, the Court notes that Defendants have relied upon

documents from outside the pleadings in support of their motion to dismiss,

including a declaration containing factual assertions and several email

exchanges that they attach as exhibits to the declaration. (See Def. Br. 10-12;

Declaration of Peter S. Garnett (the “Garnett Declaration” (Dkt. #31))).

Defendants argue that the email exchanges may fairly be considered by the

Court because they are quoted in the Complaint and they contradict Ray’s

allegations. (See Def. Br. 11). But, as discussed herein, that is not the

standard for considering materials provided by the moving party on a

Rule 12(b)(6) motion.

      “Generally, we do not look beyond facts stated on the face of the

complaint, documents appended to the complaint or incorporated in the

complaint by reference, and matters of which judicial notice may be taken.”

Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (internal quotation marks

and alterations omitted). In certain circumstances, “a document not expressly

incorporated by reference in the complaint is nevertheless ‘integral’ to the

complaint and, accordingly, a fair object of consideration on a motion to

dismiss.” Id. However, a document is integral to a complaint where the

complaint relies heavily upon its terms and effects. Id. Mentioning a

document in a complaint, and even offering limited quotations is not enough.



                                       11
Id. In most instances where this exception is recognized, the incorporated

material is a contract or other legal document. See id.

      Under this standard, the allegations in Ray’s Complaint, which include

limited quotations to communications between Ray and Defendants, do not

suffice to make the email correspondence “integral” to the Complaint. Thus,

the Court does not consider the email correspondence submitted by

Defendants in support of the present motion. Nor does it consider the factual

assertions made in the Garnett Declaration, for which Defendants provide no

justification.

      2.     Ray Has Stated a Claim for Breach of Fiduciary Duty

      To plead a claim for breach of fiduciary duty under New York law in the

attorney-client context, a former client must plead: (i) that a fiduciary duty

existed between plaintiff and defendant; (ii) that defendant breached that duty;

and (iii) damages resulted from the breach. See Whitney v. Citibank, N.A., 782

F.2d 1106, 1115 (2d Cir. 1986); Gottsch v. Eaton & Van Winkle LLP, 343 F.

Supp. 3d 372, 376 (S.D.N.Y. 2018); Ulico Cas. Co. v. Wilson, Elser, Moskowitz,

Edelman & Dicker, 865 N.Y.S.2d 14, 20 (1st Dep’t 2008). Defendants concede

that they owed Ray fiduciary duties as his counsel. (See Def. Br. 8).

Defendants argue, however, that Ray has not alleged a breach of fiduciary duty

or resulting damages. (See id.).

             a.    Ray Has Adequately Alleged That Defendants Breached
                   Their Fiduciary Duties

      Ray’s Complaint alleges that Defendants breached their fiduciary duties

by: (i) failing to apprise him of the conflict of interest that would arise, and did

                                         12
in fact arise, when Justice Ramos imposed sanctions jointly on Ray and

Defendants; (ii) abandoning Ray on the eve of the sanctions hearing;

(iii) threatening to disclose confidential and privileged communications to Ms.

Ray’s counsel; and (iv) threatening to sue Raimond. Ray alleges that

Defendants took these actions so that they could settle Ms. Ray’s sanctions

claim and avoid Justice Ramos issuing a formal written decision sanctioning

them, which decision would no doubt harm their reputations and professional

standing. In order to prevent Justice Ramos from issuing a written decision, it

is alleged, Defendants waged a campaign to prevent Ray from filing a JL § 487

action against Ms. Ray’s counsel on the theory that a new lawsuit against Ms.

Ray’s counsel would hurt Defendants’ chances of settling the sanctions claim.

      Defendants argue that Ray’s allegations are contradicted by the

pleadings themselves or are conclusions belied by the facts. Defendants argue

that they did not breach their fiduciary duties to Ray because they informed

Ray of the potential existence of a conflict of interest as soon as it became clear

to them that their interests were no longer aligned. (See Def. Br. 9). On

Defendants’ view of the facts, their interests were aligned with Ray’s even after

Justice Ramos announced that he would hold a sanctions hearing, because it

was in both parties’ best interest either to convince the court to lift the

sanctions order, or, in the alternative, to minimize the sanctions and protect

Ray’s interests in the 1998 Action that was proceeding before the same court.

(Id. at 9-10). Defendants claim that the conflict did not arise until Ray insisted

on initiating the JL § 487 action and refused to consider a settlement offer,

                                         13
which conduct Defendants believed to be against both Ray’s and their own

interests. (Id. at 10). 3

       Defendants misperceive both their roles as fiduciaries and the nature of

the conflict. Rule 1.7 of the New York Rules of Professional Conduct provides

that a lawyer shall not represent a client if a reasonable lawyer would conclude

that “there is a significant risk that the lawyer’s professional judgment on

behalf of a client will be adversely affected by the lawyer’s own financial,

business, property or other personal interests.” Rule 1.7(a)(2). “A lawyer who

possesses a financial interest in a lawsuit akin to that of a defendant may not,

as a general rule, represent the plaintiff in the same action.” Greene v. Greene,

47 N.Y.2d 447, 452 (1979) (disqualifying law firm that had a “direct and

substantial stake in the outcome of the litigation”). That is because the

professional judgment of a lawyer should be exercised solely for the benefit of

the client and free of compromising influences and loyalties. See Rule 1.7,

comment 1. Such a conflict may be waived, but only upon informed consent of

the client. See Rule 1.7(b).

       Here, Ray’s and Defendants’ interests were put in tension when Justice

Ramos issued an order stating that he would hold a hearing at which he would

determine the amount of sanctions and the parties on whom they would be



3      Defendants also contend that they could not have breached their fiduciary duties to Ray
       by refusing to represent him in his JL § 487 suit, because they were not obligated to
       initiate a new lawsuit on Ray’s behalf. (Def. Br. 13-14). But, as Ray points out (see Pl.
       Opp. 19), his breach of fiduciary duty claim is premised on Defendants’ failure to
       apprise him of the conflict of interest that existed in Defendants’ representation of Ray
       in the Second Fraudulent Conveyance Action, not on Defendants’ failure to represent
       him in the JL § 487 suit.

                                              14
imposed. See Healey v. Chelsea Resources, Ltd., 947 F.2d 611, 623 (2d Cir.

1991) (“A sanctions motion attacking the factual basis for the suit will almost

inevitably put the two [i.e., client and lawyer] in conflict.”); Eastway Constr.

Corp. v. City of New York, 637 F. Supp. 558, 570 (E.D.N.Y. 1986) (“If attorney

and client disagree about who is at fault and point their fingers at each other,

the interests of the two are now clearly adverse. The client, therefore, will need

new counsel to represent him against him former counsel in the proceedings to

determine fault.”). At the point at which Justice Ramos issued his written

order, stating that he would hold Ray and/or Defendants liable for filing a

frivolous complaint, it should have been abundantly clear to Defendants that

Ray’s and their interests might diverge. It was incumbent on Defendants to

notify Ray of that potential conflict.

      In representing to Ray that their interests were “completely aligned” and

continuing to represent him in name while pursuing their own interests, as

Ray alleges, Defendants violated Rule 1.7 and breached their fiduciary duties to

Ray. 4 For Ray, the Second Fraudulent Conveyance Action was one chess move



4     Defendants argue that Ray’s allegations of motive — Defendants’ desire to avoid a
      formal sanctions decision — is contradicted by Ray’s own pleaded facts. (See Def.
      Br. 12). In support of this argument, Defendants claim that Ray’s allegations of
      misconduct occurred after (i) Ray had hired new counsel by early December 2015 to file
      his JL § 487 claim and (ii) Justice Ramos issued a decision granting sanctions against
      the Defendants and Ray on September 15, 2015. (See id. at 12-13). Pointing out this
      timeline does not save Defendants’ arguments. That Ray had hired separate counsel to
      represent him in a separate lawsuit does not vitiate Defendants’ duties to Ray in the
      Second Fraudulent Conveyance Action, and it does not prove that Defendants did not
      campaign to prevent Ray from filing to further their own interests. Similarly, the fact
      that Justice Ramos had issued a pro forma order announcing a sanctions hearing, in
      deciding Ms. Ray’s motion to dismiss the Second Fraudulent Conveyance Action, also
      does not show that Defendants were not motivated to minimize the amount of sanctions
      imposed on them and to avoid a formal written decision imposing sanctions upon them.

                                            15
in a decades-long match against Ms. Ray. His interests, going into the

sanctions hearing in the Second Fraudulent Conveyance Action, were not

merely to minimize the amount of sanctions imposed on him by Justice Ramos.

To the extent that Defendants purported to represent Ray’s interests while

acting to preserve their own reputation and finances, Defendants breached

their fiduciary duties to Ray. That Ray eventually hired separate counsel to

represent him at the sanctions hearing does not absolve Defendants from

breaches that arose out of their attorney-client relationship with Ray.

            b.     Ray Has Adequately Alleged That Defendants’ Breach
                   Caused Him Harm

      Defendants also argue that Ray has not adequately pleaded that

Defendants’ breach of fiduciary duties proximately caused the complained-of

damages. (See Def. Br. 14). They argue that “[t]o establish the elements of

proximate cause and actual damages for a breach of a fiduciary duty claim in

the attorney liability context, ‘the client must meet the ‘case within a case’

requirement, demonstrating that ‘but for’ the attorney’s conduct the client

would have prevailed in the underlying matter or would not have sustained any

ascertainable damages.’” (Id. at 15 (quoting Weil, Gotshal & Manges, LLP v.

Fashion Boutique of Short Hills, Inc., 780 N.Y.S.2d 593, 596 (1st Dep’t 2004))).

In contrast, Plaintiff cites to Milbank, Tweed, Hadley & McCloy v. Boon, 13 F.3d

537, 543 (2d Cir. 1994), in which the Second Circuit rejected the strict “but

for” causation and proximate cause tests in favor of the substantial factor test

for a breach of fiduciary duty in the attorney-client context. See also Gibbs v.

Breed, Abbott & Morgan, 710 N.Y.S.2d 578, 584 (1st Dep’t 2000) (“[T]he
                                        16
proponent of a claim for a breach of fiduciary duty must, at a minimum,

establish that the offending parties’ actions were a substantial factor in causing

an identifiable loss.” (internal quotation marks omitted)); see generally

Weisman Celler Spett & Modlin, P.C. v. Trans-Lux Corp., No. 12 Civ. 5141 (JMF),

2013 WL 2190071, at *3 n.2 (S.D.N.Y. May 21, 2013) (recognizing difference in

standards).

      Regardless of which standard applies, Plaintiff has successfully pleaded

causation. Ray’s Complaint alleges that, because of Defendants’ breach, he

was placed at a significant disadvantage at the sanctions hearing; he was

forced to expend thousands of dollars to get new counsel up to speed shortly

before the hearing; and he had to pursue on his own the appeal of Justice

Ramos’s sanctions order and dismissal. (Compl. ¶ 49). Defendants respond

that because Ray had hired Raimond to represent him in the JL § 487 suit

months before the sanctions hearing, he could not have been harmed by

Defendants’ withdrawal as his counsel. (See Def. Br. 15). They contend that

Ray does not allege that the outcome of either the sanctions hearing or his

appeal would have been different had Defendants not breached their fiduciary

duties. (See id.). But Ray alleges that he was put at a disadvantage by

Defendants’ withdrawal as his counsel so close to the hearing, and he alleges

monetary harm from having to hire new counsel on such short notice. These




                                        17
allegations suffice to establish damages. The extent and quantum of damages

are factual questions that cannot be determined at this stage. 5

      3.     Ray Has Stated a Claim Under New York Judiciary Law § 487

      Under JL § 487, “[a]n attorney or counselor who … [i]s guilty of any

deceit or collusion, or consents to any deceit or collusion, with intent to deceive

the court or any party … [i]s guilty of a misdemeanor, and in addition to the

punishment prescribed therefor by the penal law, he forfeits to the party

injured treble damages.” JL § 487. To establish a claim under the statute, “a

plaintiff must show, at a bare minimum, ‘that defendants: [i] are guilty of deceit

or collusion, or consent to any deceit or collusion; and [ii] had an intent to

deceive the court or any party.’” Ray v. Watnick, 182 F. Supp. 3d 23, 28

(S.D.N.Y. 2016) (quoting Iannazzo v. Day Pitney LLP, No. 04 Civ. 7413 (DC),

2007 WL 2020052, at *11 (S.D.N.Y. July 10, 2007) (concluding that defendant

attorneys did not make any intentionally deceitful statements in the underlying

litigation, nor did plaintiff allege the statements were egregious or extreme as

required)). A civil action under this statute is warranted only where the

attorney engaged in a chronic, extreme pattern of delinquency. Kuruwa v.

Meyers, 823 F. Supp. 2d 253, 259-60 (S.D.N.Y. 2011), aff’d, 512 F. App’x 45

(2d Cir. 2013) (summary order) (citing Kaminsky v. Herrick, Feinstein LLP, 870

N.Y.S.2d 1, 8 (1st Dep’t 2008)); Savitt v. Greenberg Traurig, LLP, 5 N.Y.S.3d

415, 416 (1st Dep’t 2015) (dismissing JL § 487 claim since “the complaint fails


5     Because the Court holds that Ray has adequately pleaded a claim for breach of
      fiduciary duty, the Court does not consider Ray’s alternative disgorgement argument.
      (See Pl. Opp. 19-21).

                                            18
to show either a deceit that reaches the level of egregious conduct or a chronic

and extreme pattern of behavior on the part of the defendant attorneys”

(internal quotation marks omitted)). 6

      Despite this high threshold, courts have found violations of JL § 487

where a lawyer fails to disclose a conflict of interest to his own client. See, e.g.,

Armstrong v. Blank Rome LLP, 2 N.Y.S.3d 346, 346 (1st Dep’t 2015) (concluding

that complaint stated a cause of action under JL § 487 where it alleged that

defendants “concealed a conflict of interest that stemmed from defendant law

firm’s attorney-client relationship with Morgan Stanley while simultaneously

representing plaintiff in divorce proceedings against her ex-husband, a senior

Morgan Stanley executive, who participated in Morgan Stanley’s decisions to

hire outside counsel”); Izko Sportswear Co., Inc. v. Flaum, 809 N.Y.S.2d 119,

121-22 (2d Dep’t 2006) (concluding complaint had stated JL § 487 claim where

defendant attorney had been sued for failing to disclose that he had previously

represented the plaintiff’s creditor in multiple bankruptcy matters).

      In Bounkhoun v. Barnes, No. 15 Civ. 631-A, 2018 WL 1805552 (W.D.N.Y.

Apr. 17, 2018), the court concluded that the plaintiff had adequately stated a


6     In cases in which the attorney is alleged to have made false statements to the court that
      have been alleged to be intentionally deceitful, courts “have concluded that liability
      attaches under [JL § 487] only if the deceit is ‘extreme’ or ‘outrageous.’” Ray v. Watnick,
      182 F. Supp. 3d 23, 29 (S.D.N.Y. 2016) (citing cases). “By confining the reach of the
      statute to intentional egregious misconduct, this rigorous standard affords attorneys
      wide latitude in the course of litigation to engage in written and oral expression
      consistent with responsible, vigorous advocacy, thus excluding from liability statements
      to a court that fall well within the bounds of the adversarial proceeding.” Id. (internal
      quotation omitted). The reasoning behind this heightened standard does not apply to
      the case at bar. This is not a case in which a party is suing opposing counsel for
      alleged misstatements meant to mislead the court, but rather where a plaintiff is suing
      his own former counsel for statements meant to mislead him.

                                              19
JL § 487 claim against her former attorneys for their representation of her

during a lawsuit against her landlord. The plaintiff’s complaint alleged that her

attorney had failed to communicate a settlement demand to her landlord, had

instead issued a patently unrealistic demand to the landlord, and had failed to

advise the plaintiff that her landlord’s insurance carrier had rejected the

settlement offer but remained willing to negotiate. Id. at *1-2. The court

concluded that “Defendants took a number of steps whose purpose was to

increase their chances of a high fee recovery, rather than to settle the case for

the figure the Plaintiff desired.” Id. at *6. It explained that

             failing to communicate over the course of many months
             about possible settlement; ignoring the Plaintiff’s
             request to seek a settlement closer to the insurer’s
             original settlement offer; sending a “patently
             unreasonable” demand letter that accused the insurer
             of negotiating in bad faith; most critically, failing to tell
             the Plaintiff about the insurer’s offer to continue
             settlement discussions, particularly when the Plaintiff’s
             requested settlement figure ($150,000) and the
             insurer’s original settlement figure ($100,000) were
             relatively close; and telling the non-English speaking
             Plaintiff, with inadequate explanation, to sign a high-
             low agreement that would guarantee the Plaintiff a
             recovery that was barely enough to cover the
             Defendants’ costs and expenses

constituted a “chronic and extreme pattern of legal delinquency.” Id.

      Ray alleges that Defendants violated JL § 487 by engaging in a

comprehensive scheme to deceive him by, inter alia, (i) threatening to disclose

confidential and privileged communications between Plaintiffs and Defendants

to Ms. Ray and her counsel; (ii) threatening to sue Frank Raimond, Plaintiff’s

counsel on a contemplated JL § 487 lawsuit against Ms. Ray’s counsel; and


                                          20
(iii) attempting to settle Ms. Ray’s request for attorneys’ fees for $16,000

against Plaintiffs’ expressed wishes that it be settled for $3,500, bonded

pending appeal. (See Pl. Opp. 21). Ray argues that Defendants deceived Ray

into believing that they were representing his best interests, when they were

actually taking steps to avoid Justice Ramos issuing a formal, written decision

imposing sanctions on them. (Id.).

      When Ray and Defendants first contemplated bringing the Second

Fraudulent Conveyance Action, Defendants advised Ray that Justice Ramos

was likely to dismiss the action and award sanctions. On October 8, 2013,

Balestriere told Ray, “[w]e must be ready to address both a motion to dismiss

and a motion for sanctions, and be ready to appeal an order both granting the

motion to dismiss and for sanctions.” (Compl. ¶ 21). At that time, Defendants

did not apprise Ray of a potential conflict of interest. (Id. at ¶ 22). Even after

Justice Ramos dismissed the Second Fraudulent Conveyance Action on

September 15, 2015, and announced that he would hold a hearing on

sanctions, Defendants still failed to apprise Ray of the conflict of interest. (Id.

at ¶¶ 24, 26). Defendants hired their own counsel to represent them at the

sanctions hearing, while simultaneously telling Ray that their interests were

“completely aligned.” (Id. at ¶ 27). These allegations suffice to show that

Defendants intended to deceive Ray into believing that they were representing

his best interests.

      All the while, however, Defendants were acting in their own interest —

pursuing settlement with Ms. Ray’s attorneys to forestall Justice Ramos

                                         21
formally imposing sanctions against them. Not only did Defendants act in their

own best interest, without advising their client of the conflict of interest, but

they also took actions expressly adverse to Ray: Defendants threatened to sue

the attorney representing Ray in the JL § 487 suit against Ms. Ray’s attorneys;

threatened to withdraw as Ray’s counsel for the upcoming sanctions hearing;

and threatened to disclose their confidential and privileged communications.

These actions are enough to establish that Defendants engaged in a chronic,

extreme pattern of delinquency. 7

      Defendants also argue that Ray has not adequately pleaded that the

alleged deceitful conduct caused Ray any injury. (See Def. Br. 19). However,

Ray claims that he paid thousands of dollars to retain new counsel on the eve

of the sanctions hearing and additional monies on his partially successful

appeal to the First Department overturning the sanctions order. Defendants’

arguments regarding the quantum of damages Ray suffered is a factual matter

that cannot be resolved at this stage.




7     The cases cited by Defendants, in which courts found that the deceit was not extreme
      or outrageous, are more traditional legal malpractice actions in which parties sued their
      former attorneys for rendering poor advice or providing poor services. See Savitt v.
      Greenberg Traurig, LLP, 5 N.Y.S.3d 415, 416 (1st Dep’t 2015) (“[T]here are no factual
      allegations from which to infer that the attorneys knew that their advice to plaintiffs[,]
      that there were no meritorious claims they could have asserted against Janis and
      Designs in the prior lawsuit, was false, and thus, that they knowingly and intentionally
      misled plaintiffs into releasing Janis and Designs from all claims in the course of
      settling that lawsuit.”); Englert v. Schaffer, 877 N.Y.S.2d 780, 781 (4th Dep’t 2009)
      (concluding that failure to inform client of settlement offer is not sufficiently egregious
      to state a JL § 487 claim). They were not cases in which the plaintiffs alleged that their
      counsel failed to disclose a conflict of interest or took actions expressly adverse to them.

                                              22
      4.    Ray Has Stated a Claim for Conversion

      Under New York law, “[c]onversion is any unauthorized exercise of

dominion or control over property by one who is not the owner of the property

which interferes with and is in defiance of a superior possessory right of

another in the property.” Schwartz v. Capital Liquidators, Inc., 984 F.2d 53,

53-54 (2d Cir. 1993). “Where the original possession is lawful, a conversion

does not occur until the defendant refuses to return the property after demand

or until he sooner disposes of the property.” Id.; see generally Thyroff v.

Nationwide Mut. Ins. Co., 8 N.Y.3d 283 (2007).

      Ray contends that Defendants are liable for conversion because

Defendants have retained possession of his litigation file, which dates to 2010,

despite his repeated requests for Defendants to return the entire file. (See

Compl. ¶ 57). Defendants argue that Ray does not have a possessory right to

his file because Defendants have a valid retaining lien against Ray (see Def.

Br. 21), which lien “entitles an attorney to keep, as security against payment of

fees, all client papers and property, including money, that come into the

attorney’s possession in the course of employment, unless the attorney is

discharged for good cause,” Resolution Trust Corp. v. Elman, 949 F.2d 624, 626

(2d Cir. 1991). In support of the factual assertion that Ray has an unpaid

balance with Defendants, Defendants cite to the allegation in the Complaint

that Ray was billed for over $66,000 for legal work performed after December 7,

2015. (See Def. Br. 21 (citing Compl. ¶ 40)).




                                        23
        However, Ray’s Complaint states facts sufficient to show that his legal

relationship with Defendants terminated before December 7, 2015, and that he

therefore does not owe them money for legal work performed after that time.

Ray claims that by December 7, 2015, Balestriere had already threatened to

withdraw as Ray’s counsel if Ray went ahead and filed the JL § 487 complaint

and threatened to disclose confidential and privileged communications between

them. (Compl. ¶¶ 31-32). At this time, Ray ceased affirmatively

communicating with Defendants about litigation strategy, fearing that such

communications would be turned over to opposing counsel. (Id. at ¶ 35).

Further, Ray alleges that on January 6, 2016, Defendants expressly asserted

that they would do no further work on his behalf, yet Defendants now demand

that he pay them $25,000 for work performed between January and April

2016. (Id. at ¶ 40). Thus, Ray’s conversion claim cannot be dismissed at this

stage on the grounds that Defendants maintain a retaining lien on his litigation

file.

        Defendants’ other argument for dismissal of the conversion claim is that

Defendants do not have dominion over Ray’s file to the exclusion of Ray. (See

Def. Br. 22-23). In support of this argument, Defendants claim that while they

represented Ray, they always provided him with copies of the documents

comprising his file, and that the majority of the documents are publicly filed.

(Id. at 22). Defendants’ argument is unconvincing for two reasons. First, it is

predicated on factual assertions that go well beyond the four corners of the

Complaint. And second, Ray’s litigation file consists of more than just the

                                        24
documents that have been publicly filed. It also consists of “any documents

possessed by the lawyer relating to the representation.” Matter of Sage Realty

Corp. v. Proskauer Rose Goetz & Mendelsohn, 91 N.Y.2d 30, 35 (1997)

(emphases omitted). Thus, Ray’s conversion claim cannot be dismissed on this

ground.

                                 CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 29. On or before November 6, 2019, Defendants shall file a responsive

pleading. On or before November 22, 2019, the parties shall submit a

proposed Case Management Plan, as well as the joint status letter

contemplated by the Plan.

      SO ORDERED.

Dated:      October 16, 2019
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                      25
